Case 1:19-cv-25241-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 1 of 9



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                         Case No. _________________________________

  SANDRA RAMIREZ, and other similarly                )
  situated individuals,                              )
                                                     )
                    Plaintiffs,                      )
                                                     )
  v.                                                 )
                                                     )
  RICO PAN, INC., RAFAEL PEREZ and LIZ               )
  CABALLERO,                                         )
                                                     )
                   Defendants.                       )
                                                     )
                                                     )

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiffs SANDRA RAMIREZ (“Plaintiff”) and other similarly situated individuals sue

  defendants RICO PAN, INC., RAFAEL PEREZ and LIZ CABALLERO (collectively,

  “Defendants”) and allege:

                                         JURISDICTION

         1.      This is an action to recover money damages for unpaid overtime and minimum

  wages under the laws of the United States.

         2.      This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C.

  § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                               VENUE

         3.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of

  this Honorable Court. Plaintiff is a covered employee for purposes of the Act.



                                                                                                1
Case 1:19-cv-25241-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 2 of 9



          4.      RICO PAN, INC. (the “Corporate Defendant”) and RAFAEL PEREZ and LIZ

  CABALLERO (collectively, the “Individual Defendants”), are a Florida company and Florida

  residents, respectively, having their main place of business in Miami-Dade County, Florida,

  where Plaintiff worked for Defendants, and at all times material hereto were and are engaged in

  interstate commerce. The Individual Defendants, upon information and belief, reside in Miami-

  Dade County, Florida.

                           COUNT I: WAGE AND HOUR VIOLATION BY
                                RICO PAN, INC. (OVERTIME)

          5.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-4

  above as if set out in full herein.

          6.      This action is brought by Plaintiff and those similarly situated to recover from the

  Corporate Defendant unpaid overtime compensation, as well as an additional amount as

  liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C.

  § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. Section 207(a)(1) of the

  Act states: “No employer shall employ any of his employees . . . for a work week longer than 40

  hours unless such employee receives compensation for his employment in excess of the hours

  above-specified at a rate not less than one and a half times the regular rate at which he is

  employed.”

          7.      Section 206(a)(1) of the Act states: “... an employer must pay a minimum wage of

  $5.15/hr to an employee who is engaged in commerce...” On July 24, 2007, Federal minimum

  wage was raised to $5.85/hr. On July 24, 2008, Federal minimum wage was raised to $6.55/hr.

  On July 24, 2009, Federal minimum wage was raised to $7.25/hr.

          8.      The Act provides minimum standards that may be exceeded but cannot be waived

  or reduced. Employers must comply, for example, with any Federal, State or municipal laws,

                                                                                                    2
Case 1:19-cv-25241-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 3 of 9



  regulations or ordinances establishing a higher minimum wage or lower maximum workweek

  than those established under the Act. 29 C.F.R. § 541.4.

         9.       In Florida, the minimum wage in 2019 is $8.46 per hour.

         10.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

  engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate

  Defendant operated as an organization which sells and/or markets its services and/or goods to

  customers from throughout the United States and also provides its services for goods sold and

  transported from across state lines of other states, and the Corporate Defendant obtains and

  solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

  transmissions going over state lines to do its business, transmits funds outside the State of

  Florida, and otherwise regularly engages in interstate commerce, particularly with respect to its

  employees. Upon information and belief, the annual gross revenue of the Corporate Defendant

  was at all times material hereto in excess of $500,000 per annum, and/or Plaintiff and those

  similarly situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s

  requirements.

         11.      By reason of the foregoing, the Corporate Defendant is and was, during all times

  hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

  commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or

  Plaintiff and those similarly situated were and/or are engaged in interstate commerce for the

  Corporate Defendant. The Corporate Defendant’s business activities involve those to which the

  Act applies. The Corporate Defendant is a restaurant and, through its business activity, affects

  interstate commerce. The Plaintiff’s work for the Corporate Defendant likewise affects interstate



                                                                                                 3
Case 1:19-cv-25241-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 4 of 9



  commerce. Plaintiff was employed by the Corporate Defendant as a waitress for the Corporate

  Defendant’s business.

         12.     While employed by the Corporate Defendant from April of 2019 through

  September of 2019, Plaintiff worked approximately an average of 43-50 hours per week without

  being compensated at the rate of not less than one- and one-half times the regular rate at which

  she was employed.

         13.     Plaintiff was employed as a waitress performing the same or similar duties as that

  of those other similarly situated waitress(s) whom Plaintiff observed working in excess of 40

  hours per week without overtime compensation.

         14.     Even though Plaintiff was employed as a waitress, at all times relevant she

  engaged in “dual jobs” under the Act. Specifically, she washed dishes, cleaned restrooms, did

  inventory of the food for the restaurant, and organized the merchandise the Corporate Defendant

  received.

         15.     From April 2019 through September 2019, the Corporate Defendant paid plaintiff

  “regular time” at $8.50 per hour. To pay Plaintiff at least $8.50 per hour, the Corporate

  Defendant used Plaintiff’s tips so that she would always get at least $8.50 per hour for each hour

  worked. However, the Corporate Defendant never paid the Plaintiff at time and one half for the

  time she worked in excess of 40 hours per week.

         16.     In September 2019, the Corporate Defendant (through Defendant Caballero)

  changed Plaintiff’s and other similarly situated individuals’ salary. The Corporate Defendant

  began paying Plaintiff and those similarly situated at an hourly rate of $5.44 per hour.




                                                                                                  4
Case 1:19-cv-25241-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 5 of 9



         17.         At all times relevant, the Corporate Defendant shared Plaintiff’s and those

  similarly situated individuals’ “tips” with employees who customarily do not receive “tips” such

  as cooks, chefs, and the owners of the restaurants themselves.

         18.         Plaintiff worked for the Corporate Defendant from approximately 04/10/2019 to

  11/12/2019. In total, Plaintiff worked approximately 31 compensable weeks under the Act, or 31

  compensable weeks if we count 3 years preceding the date of the filing of the instant action.

         19.         Plaintiff seeks to recover unpaid minimum and overtime wages accumulated from

  the date of hire and/or from 3 (three) years preceding the date of the filing of this Complaint.

         20.         Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at

  the time of the filing of this Complaint, Plaintiff’s good faith estimate of her unpaid minimum

  and overtime wages is as follows:

         a. Actual Damages: $1,865.60

               i.       April to September 2019

                        Calculation: $8.50 (hourly pay) x .5 (overtime rate) x 10 (approximate number

                        of overtime hours) x 24 (compensable weeks) = $1,020

               ii.      September to November 2019

                        Calculation: $5.44 - $8.46 = $3.02 x 40 x 7 = $845.60

         b. Liquidated Damages: $1,865.60

         c. Total Damages: $3,731.20 plus reasonable attorneys’ fees and costs of suit.

         21.         At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

  similarly situated performed services and worked in excess of the maximum hours provided by

  the Act but no provision was made by the Corporate Defendant to properly pay them at the rate



                                                                                                     5
Case 1:19-cv-25241-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 6 of 9



  of time and one half for all hours worked in excess of forty hours (40) per workweek as provided

  in the Act. The additional persons who may become Plaintiffs in this action are weekly-paid

  employees and/or former employees of the Corporate Defendant who are and who were subject

  to the unlawful payroll practices and procedures of the Corporate Defendant and were not paid

  time and one half of their regular rate of pay for all overtime hours worked in excess of forty.

          22.     The Corporate Defendant is not entitled to claim a “tip credit” for two reasons,

  among others: (a) the Corporate Defendant shared Plaintiff’s tips with non-tipped employees;

  and (b) the Corporate Defendant paid Plaintiff less than minimum wage when she engaged in

  non-tipped work for the benefit of the Defendant.

          23.     The Corporate Defendant knew and/or showed reckless disregard for the

  provisions of the Act concerning the payment of overtime and minimum wages and remains

  owing Plaintiff and those similarly situated these minimum and overtime wages since the

  commencement of Plaintiff’s and those similarly situated employees’ employment with the

  Corporate Defendant as set forth above, and Plaintiff and those similarly situated are entitled to

  recover double damages. The Corporate Defendant never posted any notice, as required by

  Federal Law, to inform employees of their federal rights to overtime and minimum wage

  payments.

          24.     The Corporate Defendant willfully and intentionally refused to pay Plaintiff

  overtime and minimum wages as required by the laws of the United States as set forth above and

  remains owing Plaintiff these overtime and minimum wages since the commencement of

  Plaintiff’s employment with the Corporate Defendant as set forth above.

          25.     In addition, and to add injury to Plaintiff, the Corporate Defendant has not paid

  Plaintiff her last check.



                                                                                                     6
Case 1:19-cv-25241-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 7 of 9



           26.      Plaintiff has retained the law offices of the undersigned attorney to represent her

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

           A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

                 Defendant on the basis of the Corporate Defendant’s willful violations of the Fair

                 Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

           B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                 overtime compensation for hours worked in excess of forty weekly; and

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

           E. Grant such other and further relief, as this Court deems equitable and just.

                                            JURY DEMAND

           Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

  right.

                           COUNT II: WAGE AND HOUR VIOLATION BY
                         RAFAEL PEREZ and LIZ CABALLERO (OVERTIME)

           27.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26

  above as if set out in full herein.

           28.      At the times mentioned, the Individual Defendants were, and are now, the owners

  and/or officers of the Corporate Defendant. The Individual Defendants were employers of

  Plaintiff and others similarly situated within the meaning of Section 3(d) of the Act in that these

  defendants acted directly or indirectly in the interests of the Corporate Defendant in relation to

  the employees of the Corporate Defendant, including Plaintiff and others similarly situated. The

                                                                                                     7
Case 1:19-cv-25241-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 8 of 9



  Individual Defendants had operational control of the Corporate Defendant, were involved in the

  day-to-day functions of the Corporate Defendant, provided Plaintiff with her work schedule, and

  are jointly liable for Plaintiff’s damages.

         29.      The Individual Defendants are and were, at all times relevant, persons in control

  of the Corporate Defendant’s financial affairs and could cause the Corporate Defendant to

  compensate (or not to compensate) its employees in accordance with the Act.

         30.      The Individual Defendants willfully and intentionally caused Plaintiff not to

  receive overtime and minimum wage compensation as required by the laws of the United States

  as set forth above and remain owing Plaintiff these overtime and minimum wages since the

  commencement of Plaintiff’s employment with the Corporate Defendant as set forth above.

         31.      Plaintiff has retained the law offices of the undersigned attorney to represent her

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Individual

               Defendants on the basis of the Defendants’ willful violations of the Fair Labor

               Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief, as this Court deems equitable and just.

                                           JURY DEMAND



                                                                                                   8
Case 1:19-cv-25241-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 9 of 9



           Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

  right.

  Dated: December 20, 2019.

                                                        Respectfully submitted,

                                                        By:__/s/ R. Martin Saenz
                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com

                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549




                                                                                                   9
